Order entered July 31, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00051-CR

                         JONATHAN DEMOND CREWS, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-56357-M

                                             ORDER
       The reporter’s record is overdue in this appeal. Additionally, the clerk’s record does not

contain the trial court’s certification of appellant’s right to appeal, which is required in every

case in which the defendant is appealing. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 420
S.W.3d 803 (Tex. Crim. App. 2013).

       Accordingly, the Court ORDERS the trial court to make findings of fact regarding the

following.

      The trial court shall first determine whether appellant desires to prosecute the appeal. If
       the trial court determines that appellant does not desire to prosecute the appeal, it shall
       make a finding to that effect.

      If the trial court finds that appellant desires to pursue the appeal, the trial court shall next
       prepare a certification of appellant’s right to appeal that accurately reflects the trial court
       proceedings.
      The trial court shall next determine whether appellant is indigent and entitled to proceed
       without payment of costs for the reporter’s record. If appellant is entitled to proceed
       without payment of costs, the trial court shall make a finding to that effect. Moreover, if
       appellant is indigent, the trial court is ORDERED to take such measures as may be
       necessary to assure effective representation, which may include appointment of new
       counsel. If the trial court finds appellant is not indigent, it shall determine whether
       retained counsel has abandoned the appeal.

      The trial court shall next determine: (1) the name and address of each court reporter who
       recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
       in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
       be filed.

       We ORDER the trial court to transmit a record, containing the written findings of fact,

any supporting documentation, the trial court’s certification of appellant’s right to appeal, and

any orders, to this Court within THIRTY DAYS of the date of this order.

       The appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.


                                                     /s/     DAVID EVANS
                                                             JUSTICE